DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 9/16/2022. Claims 8-16 are pending in the application. 

Claim Analysis
2.	Summary of Claim 8:
A composition comprising:

(A) a cyclic organophosphate aluminum salt represented by the following Formula (1):


    PNG
    media_image1.png
    183
    374
    media_image1.png
    Greyscale


wherein R1 to R4 each independently represent a hydrogen atom or a linear or branched alkyl group having 1 to 9 carbon atoms, and R5 represents an alkylidene group having 1 to 4 carbon atoms; and 

(B) a sodium carboxylate, 

wherein the (A) cyclic organophosphate aluminum salt represented by Formula (1) is aluminum hydroxybis[2,2'-methylene-bis(4,6-di-tert-butylphenyl)phosphate], 

wherein the (B) sodium carboxylate is at least one selected from the group consisting of a sodium aromatic carboxylate and a sodium-fatty acid having 10 to 21 carbon atoms, 

and wherein a molar ratio of the (A) cyclic organophosphate aluminum salt represented by Formula (1) and the (B) sodium carboxylate, (A)/(B), is in a range of 0.30 to 0.56.

 

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US Patent 5,342,868 A as listed on the IDS dated 2/28/2020).
Regarding claims 8-16, Kimura et al. teach a crystalline synthetic resin comprising 100 parts by weight of a crystalline synthetic resin selected from thermoplastic linear polyesters with (a) 0.01 to 5 parts by weight of at least one selected from the group consisting of alkali metal carboxylates and (b) 0.01 to 5 parts by weight of at least one polyvalent metal salts of cyclic organophosphoric esters of the following formula (I): 

    PNG
    media_image2.png
    258
    367
    media_image2.png
    Greyscale

wherein M represents aluminum and X represents OH (claims 1 and 5), wherein in a preferred embodiment (Example 4-5) 100 parts of polyethylene terephthalate is mixed with 0.2 parts by weight of sodium laurate and 0.15 parts by weight of compound No. 5:


    PNG
    media_image3.png
    272
    340
    media_image3.png
    Greyscale


thereby reading on the polyolefin thermoplastic resin, (A) and (B) as required by the instant claims. The molar ratio of (A)/(B) in the preferred embodiment is 0.26 (0.15/1015.23 / 0.2/306.46 = 0.26). Kimura et al. teach 0.15 parts by weight of compound No. 5 and 100 parts by weight of PET, thereby reading on the claimed range of 0.001 to 10 parts by mass with respect to 100 parts by mass of the thermoplastic resin. Furthermore, Kimura et al. teach the compositions are used in molded articles (Abstract).
Kimura et al. do not particularly teach the claimed molar ratio 0.30 – 0.56.
However, Kimura et al. teach (b) 0.01 to 5 parts by weight of at least one polyvalent metal salts of cyclic organophosphoric esters of the following formula (I). As such, if 0.3 parts by weight was selected for compound 4-5, with 0.2 parts of sodium stearate, then the molar ratio would be 0.45 (0.15/1015.23 / 0.2/306.46 = 0.45) which reads on the claimed range of 0.30 – 0.56. One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of 0.3 parts which is in the range taught by Kimura et al. will arrive at the claimed molar ratio and thereby considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05. 
Further, the molar ratio of 0.26 taught by Kimura et al. is substantially close to 0.3 as required by the instant claim. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties.  Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  Case law has held that a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. As such, the 0.26 molar ratio of Kimura et al. renders the claimed molar ratio of 0.3 prima facie obvious.

5.	 Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“The Synergistic Effect of Alkali Metal Salt of Lauric Acid and Aromatic Heterocyclic Phosphate Aluminum on Nucleation of Isotactic Polypropylene”, Acta Polymerica Sinica, No. 10, Oct. 2016 as listed on the IDS dated 5/27/2021; English Machine Translation Incorporated Herewith).
	Regarding claims 8-16, Zhang et al. teach compositions comprising an aromatic heterocyclic phosphate aluminum (AHP-AlOH) and alkali metal salts of lauric acid (AMSLA) mixed with polypropylene thereby reading on the polyolefin thermoplastic resin, wherein in a preferred embodiment the composition comprises 1 g of aluminum hydroxybis[2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate] (Fig. 1) thereby reading on (A) as required by the instant claim and 1 g sodium laurate (Table 1, Sample S7) thereby reading on (B) as required by the instant claim, wherein aluminum hydroxybis[2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate has a molecular weight of 1015.23 g/mol and sodium laurate has a molecular weight of 222.3 g/mol. As such, the molecular weight ratio of (A)/(B) is 0.22 in the preferred embodiment, but Zhang et al. further teach 2 g of (AHP-AlOH) in another embodiment (Table 1). If 2 g of (AHP-AlOH) is selected with 1 g of sodium laurate, then the molecular weight ratio of (A)/(b) is 0.44 (2/1015.23 / 1/222.3 = 0.00197 / 0.004498 = 0.44). Zhang et al. further teach the composites are molded (see p. 9 of the English Translation). Zhang et al. teach that 1 g of aluminum hydroxybis[2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate] (Table 1) is added to 998 g of polypropylene, thereby reading on the claimed range of  0.001 to 10 parts by mass with respect to 100 parts by mass of the thermoplastic resin.
Zhang et al. do not particularly teach the claimed molar ratio of 0.30 – 0.56.
However, Zhang et al. teach 2 g of (AHP-AlOH) in another embodiment (Table 1). If 2 g of (AHP-AlOH) is selected with 1 g of sodium laurate, then the molecular weight ratio of (A)/(b) is 0.44 which reads on the claimed range (2/1015.23 / 1/222.3 = 0.00197 / 0.004498 = 0.44). One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of AHP-AlOH (2 g) taught by Zhang et al. will arrive at the claimed molar ratio and thereby considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05. 
Further, the molar ratio of 0.22 taught by Zhang et al. is substantially close to 0.3 as required by the instant claim. One of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have the same properties.  Titanium Metals Corp., 227 USPQ 773 (CA FC 1985).  Case law has held that a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. As such, the 0.22 molar ratio of Zhang et al. renders the claimed molar ratio of 0.3 prima facie obvious.

Response to Arguments
6.	Applicant’s arguments see p. 1-2 over Zhang et al. and Kimura et al. filed 11/1/2022 with respect to the rejections of claims 8-16 under 103, and Affidavit filed 11/1/2022, have been fully considered but are not persuasive.  
	Applicant states prima facie case of obviousness has not been established over the prior art and that unexpected results are presented in the Affidavit. In response, attention is drawn to the Table 9 of the Affidavit wherein the results are presented. Example 5-1 has a molar ratio of A/B of 0.23 which is outside the claimed range of 0.3 to 0.56; however the haze value, bending elastic modulus, HDT and crystallization temperature of Example 5-1 are not significantly different than the haze value, bending elastic modulus, HDT and crystallization temperature of Examples 5-2 and 5-3 which have the molar ratio of A/B within the claimed range. In other words, the molar ratio of 0.23 (which is close to the molar ratios obtained in the prior art references) results in the same properties for haze value, bending elastic modulus, HDT and crystallization temperature as the Examples having the claimed molar ratio. As such, these results are not found to be “unexpected” and the 103 rejection is maintained. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2013-133364 A, JP 7-48473 (as listed on the IDS dated 2/28/2020), JP 2002-338820 A (as listed on the IDS dated 2/28/2020), and JP 10-87907 A (as listed on the IDS dated 2/28/2020). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763